                                                                                            !■ 'LtU
                                                                                   U.S.DISjrTiCTCO{.«i
                     IN THE UNITED STATES DISTRICT COURT                                         AH DiV.
                           THE SOUTHERN DISTRICT OF GEORGIA 2()2Q                            ,q pu io. pi
                                     SAVANNAH DIVISION                                       '

MASON BURBANK,                                           )
                                                         >                              surUlliT. SF
                                                                                                  € m.

        Plaintiff,

V.                                                                 CASE   NO.     CV418-257


OFFICER RHETT LERMY,

        Defendant.




                                               ORDER


        Before       the    Court        is        the       Magistrate    Judge's         Report       and

Recommendation (Doc. 43), to which objections have been filed (Doc.

44) .   After    a    careful       de    novo           review   of   the      record,      the      Court

concludes        that       Plaintiff's                  objections       are      without         merit.

Accordingly,         the     report       and        recommendation          is    ADOPTED         as   the

Court's opinion in this case. As a result.                                Defendant's Motion to

Dismiss    (Doc.      23)   is GRANTED and Plaintiff's claims are DISMISSED

WITHOUT PREJUDICE. As noted by the Magistrate Judge, Plaintiff may

refile    his     claims      if    he        so    desires.       Additionally,           Plaintiff's

Motion for Discovery (Doc. 38) is DENIED. The Clerk is DIRECTED to

close    this    case.


        so ORDERED this                        day of March 2020.



                                                    WILLIAM T.      MOORE,        JR.
                                                    UNITED      STATES    DISTRICT        COURT
                                                    SOUTHERN      DISTRICT        OF    GEORGIA
